Woodward, J.:
This action, brought to recover damages for personal injuries alleged to have been sustained by the plaintiff through the negligence of the defendant, has resulted in a verdict of $2,000 in favor of the plaintiff. It is brought under the provisions of the Labor Law, as recently amended,* and under the authorities it is not to be doubted that the ladder furnished by the defendant was defective as a part of the plant of the latter. The plaintiff was engaged in doing interior painting in one of the defendant’s shops. In doing this work a platform had been erected, and ladders were used to reach the platform. Stepladders had been used, but these were taken away by other painters to bo used in another part of the plant. One of plaintiff’s fellow-workmen asked the defendant’s foreman for a ladder, and one was produced from another part of the defendant’s plant. When placed for the purpose of permitting the plaintiff to ascend to the platform it slipped upon the smooth hardwood floor and fell, causing the plaintiff’s injuries. The ladder had been equipped with spurs at the foot to prevent slipping, but the evidence was such as to justify the jury in finding that these spurs had worn down so that they were not sufficient for the purpose for which they were designed, and this, under the statute, isa defect in the defendant’s plant for which it is answerable. No errors are pointed out in the record and, the jury having found in favor of the plaintiff, there is nothing remaining except for this court to affirm the judgment. The judgment and order appealed from should be affirmed. Judgment and order unanimously affirmed, with costs.

 See Consol. Laws, chap. 31 (Laws of 1909, chap. 36), art. 14, as amd. by Laws of 1910, chap. 353; Id. § 18, as amd. by Laws of 1911, chap. 693.—[Rep.